sentencia
El 15 de julio de 1977 accedimos revisar una sentencia dictada por el Tribunal Superior, Sala de San Juan, Roberts, J. Dicha sentencia declaró con lugar una demanda incoada por Alejandro Santiago Quiñones, su esposa y dos hijos me-nores de edad, contra Atlantic Southern Insurance Company, entidad dedicada al negocio de seguros para la cual trabaja-ba. La razón de pedir fue el alegado despido antes de cum-plirse el término para el cual fue contratado y el reclamo de daños y perjuicios sufridos por Santiago, su esposa y sus hijos con motivo de las actuaciones de la demandada. La recu-rrente impugna la sentencia que le condenó a satisfacer $14,750.00 (1) a Santiago, $3,000.00 a su esposa y $1,000.00 a cada uno de sus hijos más $1,000.00 de honorarios de abo-gado.
En noviembre de 1971 Santiago y Atlantic Southern acor-daron conforme a los términos de una “carta-contrato” el *48traslado del primero a España con el propósito de establecer una sucursal de la compañía de seguros en aquel país. El de-mandante era empleado de la recurrente desde 1968 y había organizado con éxito una sucursal de ésta en la República Dominicana. Se acordó una compensación de $15,000.00 anua-les.
La carta-contrato estableció los siguientes términos:
“Has aceptado permanecer allí [en España] trabajando para nuestra empresa por un mínimo de dos (2) años, a menos, por supuesto, que nuestra compañía, por cualquier razón decidiese trasladarte nuevamente a Puerto Rico o cualquier otro lugar anterior a cumplirse dicho término de dos (2) años.
Te has comprometido a no trasladar a tu familia a España durante los primeros seis meses de tu estadía allí. Luego de transcurridos los primeros seis meses y que a juicio de la compa-ñía los resultados obtenidos por tí sean satisfactorios, trasladare-mos a tu esposa e hijos a España.”
Santiago se trasladó a España según acordado. En el proceso de organizar la sucursal tropezó con dificultades. La recurrente comunicó a Santiago su preocupación por el giro que tomaban los negocios de la sucursal en España e impar-tió instrucciones y recomendaciones a Santiago a los efectos de implementar las medidas necesarias para dar cumpli-miento a las proyecciones que se habían establecido para la agencia. La recurrente, sin embargo, no imputa en esas comu-nicaciones, ineficiencia en el manejo de los asuntos de la su-cursal, ni reprocha la gestión realizada por su representante.
Santiago permaneció a cargo de la sucursal por espacio de seis meses. Su gestión concluyó a fines de mayo de 1972, fecha en que un oficial de la compañía le notificó su inminen-te traslado a Puerto Rico. Le aclaró, no obstante, que dicho traslado en manera alguna afectaba el acuerdo de compensa-ción existente. A su regreso a Puerto Rico continuó traba-*49jando para la compañía. Antes de cumplido el término de dos años a que hace referencia la carta-contrato fue despedido. Se le pagó un mes de sueldo.
Atlantic Southern apunta como erróneas las determina-ciones y conclusiones que hizo el tribunal de instancia a los efectos de que (1) el contrato celebrado entre las partes es uno por plazo determinado; (2) la corporación incurrió en violación del contrato y (3) la esposa e hijos del demandante tienen una causa de acción para resarcirse basada en negli-gencia y/o dolo de la recurrente.
El primer error no se cometió. Si bien tiene razón la re-currente al sostener que “el recurrido no tenía derecho ab-soluto a permanecer en España dos años ya que por los tér-minos expresos de la propia carta-contrato el recurrido podía ser trasladado a otro lugar por cualquier razón antes de cum-plirse dicho término”, pierde de vista que los términos y con-diciones de empleo consignados en la carta-contrato estable-cen claramente que Santiago prestaría servicios por un tér-mino de dos años bien en España, en Puerto Rico, “o cual-quier otro lugar anterior a cumplirse dicho término de dos ... años.”
Siendo el contrato uno por un plazo determinado de dos años no procedía el despido antes de expirado ese término.
El segundo error tampoco se cometió. La prueba no esta-bleció la patente ineficiencia del demandante que invoca la recurrente como justa causa para el despido. Su contención está reñida con la prueba que obra en autos. Valga señalar que la propia recurrente en carta circulada a sus agentes anunciando el regreso de Santiago a Puerto Rico, elogia su labor y los servicios prestados por éste. Además, es intere-sante apuntar que en la contestación original a la demanda la recurrente alegó que Santiago “había renunciado volun-tariamente a su empleo.” No es hasta dos años más tarde que se enmienda la contestación y se alega que la patente inefi-*50ciencia del recurrido constituye justa causa para su despido.
Ausente la prueba sobre la alegación de ineficiencia, la misma no puede servir de base al pretendido derecho de la recurrente a “reemplazar, trasladar y despedir al recurrido de su empleo independientemente de si el contrato de trabajo era por plazo determinado o indeterminado.”
Pasamos a considerar la cuestión de las indemnizaciones concedidas. Como consignamos anteriormente el tribunal de instancia, además de concederle la compensación ajustada por el término que faltaba del contrato, le concedió a Santiago $7,000.00 de daños. El juez sentenciador determinó que “como resultado de su despido injustificado, el demandante Alejandro Santiago Quiñones también sufrió daños morales, ver-güenzas y torturas mentales”, pero no especificó los hechos que justificaban esa conclusión. Procede por lo tanto eliminar esa partida.
Tampoco procedía conceder indemnización alguna a la es-posa e hijos de Santiago. La carta-contrato expresamente señala dos condiciones con arreglo a las cuales quedaba su-jeta la procedencia del traslado de los familiares a España. La primera condición establecía un plazo de seis meses que deberían transcurrir antes de que la recurrente considerara el traslado. Esta condición, quedaba cumplida por el mero transcurso del tiempo fijado en la carta-contrato.
La segunda condición es la que determina si el traslado habría de efectuarse una vez hubieran transcurrido los seis meses. Esta segunda condición es la que de modo definitivo derrota toda pretensión de los codemandantes, puesto que de acuerdo con la misma la propia compañía se reservaba el derecho a condicionar el traslado de los familiares y sujetarlo a las resultas de la gestión realizada por Santiago Quiñones. Por sus términos expresos, la carta-contrato convertía a la re-currente en árbitro único de la labor realizada por el recu-rrido en España. Toda vez que la recurrente determinó que la *51gestión de Santiago no era satisfactoria, ella no venía obli-gada a trasladar a su familia a España.
Modificada en los términos arriba expuestos, se confirma la sentencia recurrida.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Presidente Señor Trías Monge y el Juez Aso-ciado Señor Negrón García no intervinieron. El Juez Aso-ciado Señor Irizarry Yunqué emitió voto disidente.
(Fdo.) Ernesto L. Chiesa

Secretario General

—O—

La suma de $14,750.00 concedida a Santiago se descompone así: $7,750.00 que el juez determinó le correspondían por el período que faltaba para la expiración del contrato luego de sustraerle la suma que Santiago había devengado en ese período, más $7,000.00 por los daños y perjuicios sufridos por éste a consecuencia de las actuaciones de la demandada.